                Case 19-17544-SMG       Doc 89     Filed 11/08/19    Page 1 of 5



                          UNITED STATED BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              FT. LAUDERDALE DIVISION
                                   www.flsb.uscourts.gov

In re:
                                                        Case No.: 19-17544-RBR
SEVEN STARS ON THE HUDSON CORP.
                                                        Chapter 11
            Debtor,
_______________________________________/

         AGREED MOTION TO CONTINUE HEARING ON DEBTOR'S MOTION TO
            ASSUME UNEXPIRED LEASE OF NONRESIDENTIAL PROPERTY

          MDG Powerline Holdings LLC ("Landlord"), by and through undersigned counsel, files

this Agreed Motion to Continue Debtor's Motion to Assume Unexpired Lease of Nonresidential

Property Pursuant to Bankruptcy Code §§365(a)(d)(4) (the "Motion") pursuant to Local Rule

5071-1, 7090-1, and 9013-1(c)(8), seeking entry of an order, substantially in the form of the

proposed order attached hereto as Exhibit A, continuing the hearing on the Motion to Assume (as

defined below) to December 10, 2019.

          1.    Debtor filed its Motion to Assume Unexpired Lease of Nonresidential Property

Pursuant to Bankruptcy Code §§365(a)(d)(4) [ECF No. 80] (the "Motion to Assume"), whereby

it is seeking to assume its lease with Landlord.   The Motion to Assume is set for hearing on

November 13, 2019.

          2.    In addition, the Court currently has scheduled Rockin Jump, LLC's Motion for an

Order Granting Relief From the Automatic Stay Pursuant to 11 U.S.C. § 362(d)(1) [ECF No. 39]

(the "Stay Relief Motion"). The Stay Relief Motion is set for hearing on December 3, 2019.




MIAMI 6601496.1 84482/88966
               Case 19-17544-SMG         Doc 89      Filed 11/08/19   Page 2 of 5



        3.      Based on discussions between Debtor and Landlord, both parties agreed that the

Stay Relief Motion should be heard prior to the hearing on the Motion to Assume.

        4.      Accordingly, Debtor and Landlord request that the hearing on the Motion to

Assume be rescheduled to December 10, 2019, which is a date on which another hearing in this

case is already scheduled.

        5.      A proposed order granting this Motion is attached hereto as Exhibit A. The

proposed order is also being uploaded with the Court pursuant to Local Rule 5005-1.

        6.      WHEREFORE, Landlord respectfully requests that the Court grant this Motion

and enter an order, substantially in the form of the proposed order attached hereto as Exhibit A:

(a) continuing the hearing on the Motion to Assume until December 10, 2019; and (b) granting

such further and other relief the Court deems just and proper.

        Dated: November 8, 2019
                                                     Respectfully submitted,

                                                     BILZIN SUMBERG BAENA
                                                     PRICE & AXELROD LLP
                                                     Counsel for MDG Powerline Holdings LLC
                                                     1450 Brickell Avenue, 23rd Floor
                                                     Miami, Florida 33131
                                                     (305) 374-7580

                                                     By:    /s/ Jay M. Sakalo
                                                            Jay M. Sakalo
                                                            Fla. Bar No. 156310




MIAMI 6601496.1 84482/88966
                                               -2-
               Case 19-17544-SMG        Doc 89      Filed 11/08/19      Page 3 of 5



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

CM/ECF Notice of Electronic Filing to all Parties appearing in this case who are registered to

receive electronic noticing in this case via CM/ECF on this 8th day of November, 2019.


                                            By:     /s/ Jay M. Sakalo
                                                    Jay M. Sakalo




MIAMI 6601496.1 84482/88966
                                              -3-
               Case 19-17544-SMG         Doc 89     Filed 11/08/19     Page 4 of 5



                                          EXHIBIT A




                          UNITED STATED BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              FT. LAUDERDALE DIVISION
                                   www.flsb.uscourts.gov

In re:
                                                          Case No.: 19-17544-RBR
SEVEN STARS ON THE HUDSON CORP.
                                                          Chapter 11
            Debtor,
_______________________________________/



                 AGREED ORDER GRANTING AGREED MOTION
               TO CONTINUE HEARING ON DEBTOR'S MOTION TO
           ASSUME UNEXPIRED LEASE OF NONRESIDENTIAL PROPERTY

         On November 8, 2019, MDG Powerline Holdings LLC filed its Agreed Motion to

Continue Debtor's Motion to Assume Unexpired Lease of Nonresidential Property Pursuant to

Bankruptcy Code §§365(a)(d)(4) (the "Motion") pursuant to Local Rule 5071-1, 7090-1, and

9013-1(c)(8) [ECF No. __]. The Court, having reviewed the Motion and the file, noting the

agreement of the parties, and finding good cause to grant the relief requested in the Motion, it is

–



MIAMI 6601496.1 84482/88966
                                                1
               Case 19-17544-SMG         Doc 89      Filed 11/08/19   Page 5 of 5



        ORDERED as follows:

        1.      The Motion is granted.

        2.      The hearing on the Motion to Assume (as defined in the Motion) shall be

continued to December 10, 2019 at 9:30 am, at the United States Bankruptcy Court, 299 E.

Broward Blvd., Courtroom 308, Ft. Lauderdale, FL 33301.

                                               ###

Submitted By:

Jay M. Sakalo
Florida Bar No. 0156310
BILZIN SUMBERG BAENA PRICE & AXELROD LLP
1450 Brickell Avenue, Suite 2300
Miami, Florida 33134
Telephone: (305) 374-7580
Facsimile: (305) 351-2253
E-mail: jsakalo@bilzin.com

Copies furnished to:
Jay M. Sakalo, Esq.
[Attorney Sakalo is hereby directed to serve a copy of this Order upon all parties in interest and
to file a certificate of service of same.]




MIAMI 6601496.1 84482/88966
                                                2
